DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Status of the Claims
Acknowledgement is made to the cancellation of claims 21-58. Claims 1-20, and 59-74 are pending. A complete action on claims 1-20, and 59-74 appears herein below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 11, 12, 13, 14, 16, 17, 18, 19, 20, 59, 60, 61, 62, 64, 65, 66, 70, and 74 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertolero (US 20060015165 A1).
Regarding claim 1, Bertolero teaches (Para. [0156] discusses the present invention as encompassing methods to verify an electrical conduction block across ablation lesions, to verify the effectiveness of the ablation procedure in creating an electrical conduction block across the cardiac tissue for treatment of atrial fibrillation) a method of estimating joint effectiveness of a plurality of tissue- ablating operations, the method comprising: receiving data (Para. [0156] further discusses measuring a minimum voltage or amperage required to excite tissue above the intrinsic excitation rate, which is recorded prior to and following completion of ablation lesions) indicative of parameters of the plurality of tissue-ablating operations, the data including: data indicative of 
Regarding claim 2, Bertolero teaches the method of claim 1, wherein the estimated joint effectiveness is provided as an indication of the likely effectiveness of the tissue-ablating operations to prevent recurrence (Para. [0156]- [0161] discusses the ablation procedure as creating an electrical conduction block across the cardiac tissue, in order to keep the electrical impulses from crossing the tissue again after the lesion has been formed) of myocardially-conducted (Para. [0095] discusses the device as being sufficient to provide energy which may be transmitted to one or more layers beneath the epicardial tissue to be ablated, such as transmural lesions) electrical impulse transmission across the region of tissue extending between a plurality of sub-lesions formed by the tissue- ablating operations.  
Regarding claim 3, Bertolero teaches the method of claim 1, wherein the estimated joint effectiveness is provided as an indication (Para. [0160]- [0161] discusses the device as discussing which sections of the tissue have not yet been adequately ablated) of a need to perform a further tissue-ablating operation to prevent recurrence of myocardially-conducted (Para. [0095] discusses the device as being sufficient to provide energy which may be transmitted to one or more layers beneath the epicardial tissue to be ablated, such as transmural lesions) electrical impulse transmission across the region of tissue extending between a plurality of sub-lesions formed by the tissue- ablating operations.  
Regarding claim 11, 
Regarding claim 12, Bertolero teaches the method of claim 11, wherein the dielectric measurements are indicative of tissue thickness at locations of the sub-lesions (Para. [0014] discusses measuring the heart tissue to determining the thickness of the heart tissue).  
Regarding claim 13, Bertolero teaches the method of claim 11, wherein the dielectric measurements are indicative of tissue ablation in the sub-lesions (Para. [0014] discusses the system for treating heart tissue as measuring electrical resistance or impedance of the heart tissue).  
Regarding claim 14, Bertolero teaches the method of claim 1, (Para. [0092]- [0096] discusses manipulating a tissue contacting device within a patient based off of a variety of parameters from the ablation member) wherein the received data comprise parameters of operation of an ablation device during the tissue-ablating operations.  
Regarding claim 16, Bertolero teaches the method of claim 14, (Para. [0095]- [0096] discusses the ablation member as transmitting energy of any suitable force and the general relation between an increase in contact pressure/force and a depth of ablation lesion extending within the tissue) may be configured wherein the parameters of operation of the ablation device comprise any one or more of contact force and dynamics of contact of an ablation probe of the ablation device with tissue at the sub- lesions.  
Regarding claim 17, Bertolero teaches (Para. [0108] discusses a variety of sensors as being relevant to monitor the progress of tissue being ablated, such as thermal sensors, thermistors, or thermocouples) the method of claim 1, wherein the at least one additional parameter comprises measurements of any one or more of temperature and impedance drop measured at the ablated tissue.  
Regarding claim 18, Bertolero teaches the method of claim 1, (Para. [0137] teaches the treatment progress as being monitored by a processor/control device and Para. [0156] further discusses parameters indicative of the effectiveness of the ablation procedure in creating a block, as being recorded prior to and following completion of ablation lesions) further comprising indicating the estimated joint effectiveness; wherein the indicating is before completion of planned tissue-ablating operations planned to complete an ablation line comprising the sub- lesions.  
Regarding claim 19, 
Regarding claim 20, Bertolero teaches the method of claim 1, (Para. [0095] discusses the device as being sufficient to provide energy which may be transmitted to one or more layers beneath the epicardial tissue to be ablated, such as transmural lesions) wherein the locations of the sub-lesions comprise locations of the cardiac wall.  
Regarding claim 59, Bertolero teaches the method of claim 1, wherein the plurality of tissue-ablating operations generates a plurality of sub-lesions, and estimating the joint effectiveness of the plurality of tissue-ablating operations comprises using both individual lesion parameters (There are a variety of tissue/lesion parameters which are used to understand and verify the blockage of the tissue, such as in Para. [0013]- [0014] discusses the system for treating heart tissue as measuring the heart tissue to determining the thickness of the heart tissue) for said sub-lesions and lesion interaction (Para. [0044] discusses the spatial relation between the lesions as being relevant in the verification process as making such the ablation segments are contiguous with no ablation gaps) parameters for one or more pairs of sub-lesions.  
Regarding claim 60, Bertolero teaches the method of claim 59, wherein each individual lesion parameter (Para. [0156] discusses measurements indicative of the lesion being recorded prior to and following completion of ablation lesion creation and Para. [0095] discusses the device as having adjustable energy to create a desired lesion) indicates how the sub-lesion is planned to be formed, how the sub-lesion is actually formed, and/or a characteristic of the respective sub-lesion.  
Regarding claim 61, Bertolero teaches the method of claim 59, wherein the individual lesion parameter indicates measurements of the sub-lesion at a plurality of times during and/or after the formation of the sub-lesion (Para. [0156] discusses measurements indicative of the lesion being recorded prior to and following completion of ablation lesion creation and Para. [0095] discusses the device as having adjustable energy to create a desired lesion).  
Regarding claim 62, 
Regarding claim 64, Bertolero teaches the method of claim 1, wherein the at least one additional parameter comprises a sub-lesion characterizing parameter having different values among a plurality of sub-lesions formed by said ablation operations (Para. [0108] discusses monitoring a variety of ablation locations in isolation or in conjunction through a variety of sensors, which measure a variety of attributes).
Regarding claim 65, Bertolero teaches the method of claim 64, wherein estimating comprises estimating based also on one or more of the parameters planned to be used for ablating, the positions of the sub-lesions and/or the relative time of the occurrence of the tissue- ablation operations (Para. [0108] discusses monitoring a variety of ablation locations, which are relevant for properly applying therapy based of the positioning of the device, in isolation or in conjunction through a variety of sensors, which measure a variety of attributes).  
Regarding claim 66, Bertolero teaches the method of claim 59, wherein the estimating of joint effectiveness is affected by a plurality of the parameters in combination, such that for at least some combinations of values of those parameters, no single parameter is itself sufficient to yield the value of the estimating (Para. [0108] discusses a variety of sensors which may be used alone or together, in conjunction with the location of the device, and Para. [0160] current or voltage, for estimating the applied therapy, and therefore verifying the effectiveness of the ablation).  
Regarding claim 70, Bertolero teaches (Para. [0108] discusses monitoring the progress of the ablation and adjusting the treatment of that site in accordance) the method of claim 1, wherein estimating comprises estimating during applying said tissue-ablating operations and modifying an ablation plan according to results of said estimating and estimation of a time to preform further such tissue ablation operations.  
Regarding claim 74, Bertolero teaches the method of claim 1, wherein estimating comprises estimating a plurality of different effectiveness measures (Para. [0156] teaches using a variety of parameters such as the intrinsic excitation rate and the minimum voltage or amperage to record the isolations).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 15, 68, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolero (US 20060015165 A1) in view of Leo (US 20100298826 A1).
Regarding claim 4, Bertolero teaches the method of claim 1. 
However Bertolero fails to teach the method, wherein the at least one additional parameter comprises relative time of the occurrence of the tissue-ablating operations.  
Leo teaches a method and apparatus for lesion estimation of catheter-based ablation system. Leo further teaches (Para. [0106]) a measured parameter comprising relative time of the occurrence of the tissue-ablating operations.  
It would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Leo into the method of Bertolero as Leo teaches a variety of characteristics as being relevant to the estimation of a lesion. 
Regarding claim 15, Leo further teaches the method of claim 14, wherein the parameters (Para. [0106]) of operation of the ablation device comprise any one or more of the duration and power of energy delivery to the sub-lesions.  
Regarding claim 68, Leo further teaches the method of claim 1, wherein estimating comprises (Para. [0033]) estimating based on a temporal order of said tissue-ablating operations.  
Regarding claim 73, Leo further teaches the method of claim 1, wherein estimating (Para. [0028]- [0034]) comprises estimating using a lesion parameterization array. 

Claims 5, 6, 7, 63, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolero (US 20060015165 A1) in view of Lim (US 20170071664 A1).
Regarding claim 5, Bertolero teaches the method of claim 1.
However Bertolero fails to teach the method of claim 1, wherein the at least one additional parameter is indicative of a state of edema elicited by an edema-inducing operation performed earlier than the latest of the plurality of tissue-ablating operations.  
Lim teaches a tissue monitoring and controlling apparatus for determining the transmurality of ablation lesions. 
Lim further teaches a parameter (Para. [0061]) is indicative of a state of edema elicited by an edema-inducing operation performed earlier than the latest of the plurality of tissue-ablating operations.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Lim into the device of Bertolero as Lim teaches (Para. [0007]) discusses the relation between edema creation and further effective completion of the lesion at the same location.
Regarding claim 6, Lim teaches the method of claim 5, wherein (Para. [0080]) the state of edema is estimated based on a time since an edema-inducing operation.  
Regarding claim 7, Lim teaches the method of claim 5, (Para. [0061]) wherein the edema-inducing operation is one of the tissue-ablating operations.  
Regarding claim 63, Bertolero further teaches the method of claim 59, wherein said estimating the joint effectiveness comprises a chained estimation of first estimating individual lesion effectiveness and then estimating lesion interaction effectiveness based thereon (Para. [0014] discusses using the type and thickness of the tissue as being relevant lesion parameters and Para. [0044] discusses the relevance of contiguous lesions to ensure electrical isolation).  
Regarding claim 67, Lim teaches the method of claim 1, wherein (Para. [0114]) estimating comprises estimating based on a shape of a lesion formed or to be formed, by said tissue-ablating operations. 


Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolero (US 20060015165 A1) in view of Barsoum (US 20140279754 A1).
Regarding claim 8, Bertolero teaches the method of claim 1. 
However, Bertolero fails to teach the method of claim 1, wherein the estimating comprises estimating joint effectiveness the ablation operations are expected to have after the estimating, and at least half an hour after the tissue-ablating operations.  
Barsoum teaches a system and methods for predicting clinical parameters based off of measured values. 
Barsoum further teaches (Para. [0025]) the estimating comprises estimating joint effectiveness the ablation operations are expected to have after the estimating, and at least half an hour after the tissue-ablating operations.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Barsoum into the method of Bertolero as Barsoum teaches (Para. [0025]) this as being a reasonable amount of time for predicting patient outcome. 
Regarding claim 9, Bertolero/Barsoum teach the method of claim 8.
However, Bertolero/Barsoum fails to teach the method of claim 8, wherein the estimating is for joint effectiveness of the tissue-ablating operations after the estimating, and following a period of recovery from the tissue-ablating operations.  
Shimada teaches an ablation element comprising an electrode operable to ablate nerves proximate to an artery. 
Shimada further teaches (Para. [0024]) the estimating is for joint effectiveness of the tissue-ablating operations after the estimating, and following a period of recovery from the tissue-ablating operations.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Shimada into the device of Bertolero/Barsoum as Shimada teaches (Para. [0024]) clinicians estimating periods of recovery they believe to be relevant to ablation procedures.  
Regarding claim 10, Shimada further teaches the method of claim 8, wherein (Para. [0024]) estimating is of the joint effectiveness of the ablation operations at least one week after the tissue-ablating operations and the estimating.  

Claim 69, 71, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolero (US 20060015165 A1)/Blake (US 20160022375 A1).
Regarding claim 69, Bertolero teaches the method of claim 1.
However Bertolero fails to teach the method of claim 1, wherein estimating comprises estimating an effect of a potential error and/or a likelihood of an error in applying said tissue-ablating operations.  
Blake teaches a system for determining cardiac targets using feedback provided to a user. 
Blake further teaches (Para. [0094]) estimating an effect of a potential error and/or a likelihood of an error in applying said tissue-ablating operations.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Blake into Bertolero as Blake discusses (Para. [0094]) the relation that the error has on the overall ablation procedure and ways to provide better success despite this potential error.   
Regarding claim 71, Blake further teaches the method of claim 1, wherein (Para. [0094] the potential of errors in catheter and lesion location and Para. [0103]- [0109] discusses finding potential sources of error and using gained information to determine success or failure of treatment) estimating comprises estimating an expected location of failure of said tissue-ablating operations.  
Regarding claim 72, Bertolero modified in view of Blake teaches the method of claim 71, wherein estimating an expected location of failure comprises taking patient anatomy into account, as Bertolero teaches (Para. [0108]) discusses a variety of sensors which may be used alone or together, in conjunction with the location of the device, as being relevant to estimating the effectiveness of the conductive block and Blake discusses (Para. [0094]) the potential of errors in catheter and lesion location. 

Conclusion
The prior art made of record and not relied upon are considered relevant to the disclosure:
US 20150196202 A1- discusses the success rate of ablations for treatment of atrial fibrillation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794